In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Brown, J.), dated June 21, 1991, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The respondent has raised a triable issue of fact (CPLR 3212). We decline to reach the issues raised by the plaintiff in its brief which are being raised for the first time on appeal (see, Shelton v Shelton, 151 AD2d 659). Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.